Case 19-30460-wva Doci5 Filed 05/06/19 Page 1of9

TMU M etre LeColiM com (eal WAN CoLl mets Cot-h

 

United States Bankruptcy Court for the:
SOUTHERN DISTRICT OF ILLINOIS

Case number (if known) 19-30460 Chapter you are filing under:

[_] Chapter 7
[_] Chapter 14
[_] Chapter 12

[¥] Chapter 13 [¥] Check if this an
amended filing

 

 

 

Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy 12/17

The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a joint
case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,” the answer
would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1 and Debtor 2 to distinguish

between them. In joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The same person must be Debtor 7 in
all of the forms.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If

more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer
every question.

ee Identify Yourself

About Debtor 1: About Debtor 2 (Spouse Only in a Joint Case):

1. Your full name

Write the name that is on Leo

 

 

 

 

 

 

your government-issued First name First name

picture identification (for

example, your driver's

license or passport). Middle name Middle name

Bring your picture .

identification to your signe d Suffix (Sr. Jr Ill -

meeting with the trustee. ast name and Suffix (Sr., Jr., Il, Il) Last name and Suffix (Sr., Jr., Il, II)

 

2. All other names you have .
usedinthe last8 years | Leo Tigue, Jr.

Include your married or Leo N Tigue, Jr.

maiden names.

 

3. Only the last 4 digits of
your Social Security
number or federal
Individual Taxpayer
Identification number
(ITIN)

XXxX=xXx-2104

 

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 1
Debtor1 Leo Tigue

4. Any business names and
Employer Identification
Numbers (EIN) you have
used in the last 8 years

Include trade names and
doing business as names

Case 19-30460-wva Doci5 Filed 05/06/19 Page 2 of 9

About Debtor 1:

[1 | have not used any business name or EINs.

DBA Kurrin & Richards Inc
Business name(s)

 

EINs

Case number (if known) 19-30460

About Debtor 2 (Spouse Only in a Joint Case):

[_] | have not used any business name or EINs.

Business name(s)

 

EINs

 

5. Where you live

180 Portmarnock Ln
Saint Charles, MO 63304

 

Number, Street, City, State & ZIP Code

Saint Charles

If Debtor 2 lives at a different address:

 

 

County

If your mailing address is different from the one
above, fill it in here. Note that the court will send any
notices to you at this mailing address.

5209 Mid Ri Mall Dr. Suite 302
Saint Charles MO0-63304

 

Number, Street, City, State & ZIP Code

 

 

Number, P.O. Box, Street, City, State & ZIP Code

County

If Debtor 2's mailing address is different from yours, fill it
in here. Note that the court will send any notices to this
mailing address.

 

Number, P.O. Box, Street, City, State & ZIP Code

 

6. Why you are choosing
this district to file for
bankruptcy

Check one:

[| | Over the last 180 days before filing this petition,
| have lived in this district longer than in any
other district.

[v7] | have another reason.
Explain. (See 28 U.S.C. § 1408.)

Principal asset located in District

Check one:

[| Over the last 180 days before filing this petition, |
have lived in this district longer than in any other
district.

[_] | have another reason.
Explain. (See 28 U.S.C. § 1408.)

 

 

Official Form 101

Voluntary Petition for Individuals Filing for Bankruptcy

page 2
Debtor1 Leo Tigue

[Part2: i the Court About Your Bankruptcy Case

Case 19-30460-wva Doci5 Filed 05/06/19 Page 3of9

Case number (if known) 1419-30460

 

 

 

 

 

 

 

 

 

 

 

 

 

7. The chapter of the Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy
Bankruptcy Code you are (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
choosing to file under ] Chapter?

[_] Chapter 11

LI Chapter 12

Chapter 13

8. How you will paythe fee [| | will pay the entire fee when I file my petition. Please check with the clerk's office in your local court for more details
about how you may pay. Typically, if you are paying the fee yourself, you may pay with cash, cashier’s check, or money
order. If your attorney is submitting your payment on your behalf, your attorney may pay with a credit card or check with
a pre-printed address.

[| I need to pay the fee in installments. If you choose this option, sign and attach the Application for Individuals to Pay
The Filing Fee in Installments (Official Form 103A).

[| request that my fee be waived (You may request this option only if you are filing for Chapter 7. By law, a judge may,
but is not required to, waive your fee, and may do so only if your income is less than 150% of the official poverty line that
applies to your family size and you are unable to pay the fee in installments). If you choose this option, you must fill out
the Application to Have the Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.

9. Have you filed for [4] No.

bankruptcy within the
last 8 years? [_] Yes.
District When Case number
District When Case number
District When Case number
10. Are any bankruptcy [1 No
cases pending or being
filed by a spouse who is [_] Yes.
not filing this case with
you, or by a business
partner, or by an
affiliate?
Debtor Relationship to you
District When Case number, if known
Debtor Relationship to you
District When Case number, if known
11. Do you rent your [¥] No. Go to line 12.
i ?
residences [_] Yes. Has your landlord obtained an eviction judgment against you?

im No. Go to line 12.

[| Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A) and file itas part of

this bankruptcy petition.

 

Official Form 101

Voluntary Petition for Individuals Filing for Bankruptcy page 3
Debtor 1

Leo Tigue

Case 19-30460-wva Doci5 Filed 05/06/19 Page 4of9

Case number (ifknown)  19-30460

 

fal Report About Any Businesses You Own as a Sole Proprietor

12.

 

Are you a sole proprietor
of any full- or part-time
business?

A sole proprietorship is a
business you operate as
an individual, and is nota
separate legal entity such
as a corporation,
partnership, or LLC.

If you have more than one
sole proprietorship, use a

separate sheet and attach
it to this petition.

Cl No.
[vl Yes.

Go to Part 4.

Name and location of business

Kurrin & Richards Inc
Name of business, if any

6209 Mid Rivers Mall Dr., Suite 302

Saint Charles, MO 63304

Number, Street, City, State & ZIP Code

Check the appropriate box to describe your business:

Health Care Business (as defined in 11 U.S.C. § 101(27A))
Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
Stockbroker (as defined in 11 U.S.C. § 101(53A))

Commodity Broker (as defined in 11 U.S.C. § 101(6))

None of the above

 

SOOO

 

13.

Are you filing under
Chapter 11 of the
Bankruptcy Code and are
you a small business
debtor?

For a definition of small
business debtor, see 11
U.S.C. § 101(51D).

if you are filing under Chapter 11, the court must know whether you are a small business debtor so that it can set appropriate
deadlines. If you indicate that you are a small business debtor, you must attach your most recent balance sheet, statement of
operations, cash-flow statement, and federal income tax return or if any of these documents do not exist, follow the procedure
in 11 U.S.C. 1116(1)(B).

fh] No. Lam-notfiling-under-Chapter-44.

[_] No. | am filing under Chapter 11, but! am NOT a small business debtor according to the definition in the Bankruptcy
Code.

[_] Yes. | am filing under Chapter 11 and | am a small business debtor according to the definition in the Bankruptcy Code.

 

Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

 

14. Do you own or have any

property that poses or is
alleged to pose a threat
of imminent and
identifiable hazard to
public health or safety?
Or do you own any
property that needs
immediate attention?

For example, do you own
perishable goods, or
livestock that must be fed,
or a building that needs
urgent repairs?

[i] No.

[| Yes.
What is the hazard?

 

If immediate attention is
needed, why is it needed?

 

Where is the property?

 

Number, Street, City, State & Zip Code

 

Official Form 101

Voluntary Petition for Individuals Filing for Bankruptcy page 4
Debtor! Leo Tigue

Case 19-30460-wva Doci5 Filed 05/06/19 Page 5of9

Part 5:_| Explain Your Efforts to Receive a Briefing About Credit Counseling

About Debtor 1:
You must check one:

15. Tell the court whether
you have received a
briefing about credit
counseling.

The law requires that you
receive a briefing about
credit counseling before
you file for bankruptcy.
You must truthfully check
one of the following
choices. If you cannot do
so, you are not eligible to
file.

If you file anyway, the court
can dismiss your case, you
will lose whatever filing fee
you paid, and your
creditors can begin
collection activities again.

vi

| received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, and I received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

| received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, but | do not have
a certificate of completion.

Within 14 days after you file this bankruptcy
petition, you MUST file a copy of the certificate and
payment plan, if any.

| certify that | asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after | made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

If the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. If you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

lam not required to receive a briefing about
credit counseling because of:

[| | Incapacity.

“| have a mental illness or a mental deficiency
that makes me incapable of realizing or
making rational decisions about finances.

[| Disability.
My physical disability causes me to be
unable to participate in a briefing in person,
by phone, or through the internet, even after |
reasonably tried to do so.

[| Active duty.
| am currently on active military duty ina
military combat zone.

lf you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver credit counseling with the court.

Case number (if known) 19-30460

 

About Debtor 2 (Spouse Only in a Joint Case):

You must check one:

Ll | received a briefing from an approved credit
counseling agency within the 180 days before | filed

this bankruptcy petition, and | received a certificate of
completion.

Attach a copy of the certificate and the payment plan, if
any, that you developed with the agency.

L] | received a briefing from an approved credit
counseling agency within the 180 days before | filed
this bankruptcy petition, but | do not have a certificate
of completion.

Within 14 days after you file this bankruptcy petition, you
MUST file a copy of the certificate and payment plan, if
any.

[_] | certify that | asked for credit counseling services
from an approved agency, but was unable to obtain
those services during the 7 days after | made my
request, and exigent circumstances merit a 30-day
temporary waiver of the requirement.

To ask for a 30-day temporary waiver of the requirement,
attach a separate sheet explaining what efforts you made
to obtain the briefing, why you were unable to obtain it
before you filed for bankruptcy, and what exigent
circumstances required you to file this case.

Your case may be dismissed if the court is dissatisfied
with your reasons for not receiving a briefing before you
filed for bankruptcy.

If the court is satisfied with your reasons, you must still
receive a briefing within 30 days after you file. You must
file a certificate from the approved agency, along with a
copy of the payment plan you developed, if any. If you do
not do so, your case may be dismissed.

Any extension of the 30-day deadline is granted only for
cause and is limited to a maximum of 15 days.

[_]| 1am not required to receive a briefing about credit
counseling because of:

[_] Incapacity.
| have a mental illness or a mental deficiency that
makes me incapable of realizing or making rational
decisions about finances.

[| Disability.
My physical disability causes me to be unable to
participate in a briefing in person, by phone, or
through the internet, even after | reasonably tried to
do so.

[| Active duty.
lam currently on active military duty in a military
combat zone.

If you believe you are not required to receive a briefing
about credit counseling, you must file a motion for waiver
of credit counseling with the court.

 

Official Form 101

Voluntary Petition for Individuals Filing for Bankruptcy page 5
Debtor1 Leo Tigue

Case 19-30460-wva Doci5 Filed 05/06/19 Page 6 of 9

Case number (if known) 19-30460

| Part 6: | Answer These Questions for Reporting Purposes

 

 

 

 

 

16. What kind of debts do 16a. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by an
you have? individual primarily for a personal, family, or household purpose.”
[¥] No. Go to line 16b.
[_] Yes. Go to line 17.
16b. Are your debts primarily business debts? Business debts are debts that you incurred to obtain
money for a business or investment or through the operation of the business or investment.
[_] No. Go to line 16c.
[¥] Yes. Go to line 17.
16c. State the type of debts you owe that are not consumer debts or business debts
17. Are you filing under [4] No, | am not filing under Chapter 7. Go to line 18.
Chapter 7?
Do you estimate that Lg Yes. | am filing under Chapter 7. Do you estimate that after any exempt property is excluded and administrative expenses
after any exempt are paid that funds will be available to distribute to unsecured creditors?
property is excluded and
administrative expenses L] No
are paid that funds will
be available for [| Yes
distribution to unsecured
creditors?
18. How many Creditors do v7 1-49 ie 1,000-5,000 L] 25,001-50,000
you estimate that you [| 50-99 [_| 5001-10,000 [| 50,001-100,000
owe? [| 100-199 | 10,001-25,000 [-] More thant00,000
|_| 200-999
19. How much do you ts $0 - $50,000 [_| $1,000,001 - $10 million [_| $500,000,001 - $1 billion

estimate your assets to
be worth?

$50,001 - $100,000
$100,001 - $500,000
$500,001 - $1 million

|_| $10,000,001 - $50 million
.../ $50,000,001 - $100 million
$100,000,001 - $500 million

[_/ $1,000,000,001 - $10 billion
[_] $10,000,000,001 - $50 billion
[_] More than $50 billion

sl!)

 

20. How much do you
estimate your liabilities

to be?

[_] $0 - $50,000
[_] $50,001 - $100,000
| $100,001 - $500,000

[7 $500,001 - $1 million

[_| $1,000,004 - $10 million

|_| $10,000,001 - $50 million
[_| $50,000,001 - $100 million
_| $100,000,004 - $500 million

[_] $500,000,001 - $1 billion

[| $1,000,000,001 - $10 billion
[]

[|

 

$10,000,000,001 - $50 billion
More than $50 billion

 

 

 

 

tas re Sign Below

For you

| have examined this petition, and | declare under penalty of perjury that the information provided is true and correct.

If | have chosen to file under Chapter 7, | am aware that | may proceed, if eligible, under Chapter 7, 11,12, or 13 of title 11,
United States Code. | understand the relief available under each chapter, and | choose to proceed under Chapter 7.

If no attorney represents me and | did not pay or agree to pay someone who is not an attorney to help me fill out this
document, | have obtained and read the notice required by 11 U.S.C. § 342(b).

| request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

| understand making a false statement, concealing property, or obtaining money or property by fraud in connection with a
bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519,
and 3571.

Is} Leo Tigue

Leo Tigue
Signature of Debtor 1

Signature of Debtor 2

Executed on May 6, 2019 Executed on

MM /DD/YYYY

 

MM/DD/YYYY

 

Official Form 101

Voluntary Petition for Individuals Filing for Bankruptcy page 6
Debtor? Leo Tique

Case 19-30460-wva Doci5 Filed 05/06/19 Page 7 of 9

Case number (if known) 19-30460

 

 

For your attorney, if you are
represented by one

If you are not represented by
an attorney, you do not need
to file this page.

|, the attorney for the debtor(s) named in this petition, declare that | have informed the debtor(s) about eligibility to proceed
under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief available under each chapter
for which the person is eligible. | also certify that | have delivered to the debtor(s) the notice required by 11 U.S.C. § 342(b)
and, in a case in which § 707(b)(4)(D) applies, certify that | have no knowledge after an inquiry that the information in the
schedules filed with the petition is incorrect.

/s/ J. D. Graham Date May 6, 2019
Signature of Attorney for Debtor MM/DD/YYYY

J.D, Graham 06211732

Printed name

J.D. Graham, PC
Firm name
#1 Eagle Center; Suite 3A

O Fallon, IL 62269
Number, Street, City, State & ZIP Cade

Contact phone (618) 235-9800 Email address jd@jdgrahamlaw.com
06211732 IL

Bar number & State

 

Official Form 101

Voluntary Petition for Individuals Filing for Bankruptcy page 7
Case 19-30460-wva Doci5 Filed 05/06/19 Page 8 of 9

Fill in this information to identify your case:

Debtor 1 Leo Tigue
First Name Middle Name Last Name

 

Debtor 2
(Spouse if, filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: © SOUTHERN DISTRICT OF ILLINOIS

 

Casenumber 19-30460
(if known) BH Check if this is an
amended filing

 

 

 

Official Form 106Dec
Declaration About an Individual Debtor's Schedules 42115

 

If two married people are filing together, both are equally responsible for supplying correct information.
You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or

obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

= as Below

Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

 

m No

Ol Yes. Name of person Attach Bankruptcy Petition Preparer’s Notice,
Declaration, and Signature (Official Form 119)

 

Under penalty of perjury, | declare that | have read the summary and schedules filed with this declaration and
that they are true and correct.

 

 

 

 

X /s/ Leo Tigue x
Leo Tigue Signature of Debtor 2
Signature of Debtor 1
Date May 6, 2019 Date
Official Form 106Dec Declaration About an Individual Debtor's Schedules

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case 19-30460-wva Doci5 Filed 05/06/19 Page 9of9

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE SOUTHERN DISTRICT OF ILLINOIS

In re: )
LEO TIGUE ) Case No. 19-30460
) Chapter 13
)
Debtor(s). )
CERTIFICATE OF SERVICE

 

Comes now Debtor(s), LEO TIGUE, by and through his/her attorney, and certifies that on
May 6, 2019, via first-class mail, postage prepaid, a true and accurate copy of the Amended
Voluntary Petition & Declaration Concerning Schedules was served upon the following persons
that were not served electronically.

RESPECTFULLY SUBMITTED,

By: /s/ Julia Black
J.D. GRAHAM, P.C.
Attorney for Debtor
#1 Eagle Center; Suite 3A
O'Fallon, IL 62269
618.235.9800
618.235.9805 fax

jd@jdgrahamlaw.com

Russell C. Simon
Chapter 13 Trustee
24 Bronze Pointe
Swansea, IL 62226

U.S. Trustee

Becker Building, Ste. 1100
401 Main St.

Peoria, IL 61602

All creditors on mailing matrix
